Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered. Regarding the 112(a) rejection, Applicant’s arguments have been found persuasive. Applicant’s amendments to the claims overcomes the 112(b) rejection on record and as such, the rejection is withdrawn. Applicant’s arguments regarding the 103 rejection on record have been found unpersuasive. 

Regarding the 103 rejection, Applicant argues that Hirai does not disclose the second active metal layer touching the current collector. However, Hirai does in fact teach indirect contact between the two elements in question as shown in the figure 3 reproduced by Applicant. Examiner agree Hirai fails to disclose direct contact between the elements. Examiner contacted Applicant on 3/3 to offer an amendment stipulating direct contact to place the case in condition for allowance. As no response was received from Applicant, Examiner issues this non-final action with invitation to amend the claims as such. Applicant is invited to contact Examiner to discuss specific language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 21, 23, 24, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190074509 by Hirai et al (hereinafter Hirai) in view of US 20050008935 by Skotheim et al (hereinafter Skotheim) and US 20200274124 by Thielen et al (hereinafter Thielen). 

Regarding Claim 15, Hirai discloses forming an electrode for a lithium ion battery comprising the steps of forming a first active layer (12a Fig. 3) on a current collector (11 Fig. 3) wherein the first active layer may be formed of a lithium metal ([0037] teaching the claimed “forming a lithium metal film on a current collector”) and forming a second active layer over the first active layer (12b Fig. 3) wherein the second active layer may be formed of a tin alloy ([0037] teaching the claimed forming a metal film on the lithium metal film, wherein the metal film is selected from a copper film, a bismuth film, a tin film or combinations thereof”) such that the second active layer coats a top surface and sidewalls of the first active layer extending to contact the current collector (Fig. 3 teaching the claimed “wherein the metal film coats a top surface and sidewalls of the film extending to contact the current collector”). The current collector may be formed of copper ([0040] teaching the claimed “wherein the current collector comprises copper”). 

Hirai fails to disclose a protective film formed over the metal film. 

However, Skotheim discloses a multi-layered electrode for a lithium ion battery wherein a third layer is formed external to two active materials, the third material being a single ion conducting layer formed of lithium ceramic or glass ([0015] teaching the claimed “and forming a protective film formed on the metal film, wherein the protective film is a lithium-ion conducting film selected from the group comprising lithium-ion conducting ceramic, lithium-ion conducting glass, or ion conducting liquid crystal”). This layer selectively allows the passage of singly charged cations ([0095]). 



Modified Hirai further discloses the inclusion of another ion conducting layer disposed over the first ion conducting layer (Skotheim 41 Fig. 3 for example) but fails to disclose that second ion conducting layer is a ceramic layer. 

However, Thielen discloses ion conducting layers within electrochemical cells used to improve mechanical stability and transport properties may include ceramic such as aluminum oxide ([0071]). 

Therefore, it would have been obvious to a skilled artisan that Thielen’s ceramic ion conductor may be used at the second ion conductor layer disclosed by modified Hirai, in order to ensure mechanical stability and transport properties. 

In combination, the alumina ceramic ion conductive layer being a second layer disposed over the first ion conductive layer teaches the claimed “forming a ceramic film on the protective film wherein the ceramic film is selected from aluminum oxide”. 



Regarding Claim 23, modified Hirai is silent to the inclusion of a binder, therefore, can be interpreted such that no binder is present in the alumina, teaching the claimed “wherein the ceramic film is a binder-free film”.  

Regarding Claim 24, Hirai discloses forming an electrode for a lithium ion battery comprising the steps of forming a first active layer (12a Fig. 3) on a current collector (11 Fig. 3). The first active layer may be a composite of a lithium metal material and a graphite material ([0037]) such that the composite would read on the claimed “forming a lithium metal film on an anode film formed on a current collector”) wherein the composite first layer may be the graphite layer teaching the claimed “wherein the anode film is selected from graphite and silicon-containing graphite” and wherein the second layer of the composite may be formed of a lithium metal (teaching the claimed “a lithium metal film”). Hirai discloses forming a second active layer over the first active layer (12b Fig. 3) wherein the second active layer may be formed of a tin alloy ([0037] teaching the claimed “forming a metal film on the lithium metal film, wherein the metal film is selected from a copper film, a bismuth film, a tin film or combinations thereof”) such that the second active layer coats a top surface and sidewalls of the first active layer extending to contact the current collector (Fig. 3 teaching the claimed “wherein the metal film coats a top surface and sidewalls of the film extending to contact the current collector”). The current collector may be formed of copper ([0040] teaching the claimed “wherein the current collector comprises copper”). 

Hirai fails to disclose a protective film formed over the metal film. 



Therefore, a skilled artisan would be motivated to add the single ion conductive layer disclosed by Skotheim over the electrode layers of Hirai, in order to selectively allow the passage of singly charged cations. 

Modified Hirai further discloses the inclusion of another ion conducting layer disposed over the first ion conducting layer (Skotheim 41 Fig. 3 for example) but fails to disclose that second ion conducting layer is a ceramic layer. 

However, Thielen discloses ion conducting layers within electrochemical cells used to improve mechanical stability and transport properties may include ceramic such as aluminum oxide ([0071]). 

Therefore, it would have been obvious to a skilled artisan that Thielen’s ceramic ion conductor may be used at the second ion conductor layer disclosed by modified Hirai, in order to ensure mechanical stability and transport properties. 

In combination, the alumina ceramic ion conductive layer being a second layer disposed over the first ion conductive layer teaches the claimed “forming a ceramic film on the protective film wherein the ceramic film is selected from aluminum oxide”. 

Regarding Claim 29, in combination as the single ion conductive layer is disposed over the active materials of the electrode, it would conform to the surface of the active layers thereby covering the top and sidewalls of the second active material layer (Hirai Fig. 2 teaching the claimed “wherein the protective film coats a top surface and sidewalls of the metal film”). 

Regarding Claim 31, modified Hirai is silent to the inclusion of a binder, therefore, can be interpreted such that no binder is present in the alumina, teaching the claimed “wherein the ceramic film is a binder-free film”.  

 Claims 16, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Skotheim and Thielen as applied to claim 15 or 24 above, and further in view of  US 20170069894 by Ishihara et al (hereinafter Ishihara). 

Regarding Claims 16 and 17, modified Hirai discloses the limitations of Claim 15 but fails to disclose the second active layer includes copper. 



Therefore, it would have been obvious to a skilled artisan to use a known and conventional tin alloy as the tin alloy second active layer within modified Hirai’s electrode composite, including copper-tin as disclosed by Ishihara, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Modified Hirai discloses the overall electrode including both the first and second electrode active layers should be less than 20 microns (see for example Hirai [0054]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). Furthermore, the thickness of conductive elements in electrochemical cells is a known result effective variable in that increasing thickness results in increased conductivity whereas such increases also increase weight, cost, and overall size of the resulting electrochemical device. As such, a skilled artisan would find it obvious to optimize the thickness of both layers of the electrode assembly in order to achieve desired conductivity and cost/weight/size, requiring no more than routine experimentation to arrive at the claimed range, rendering obvious the claimed “wherein the copper film has a thickness between about 5 nanometers and about 40 nanometers” of Claim 16 and the claimed “wherein the copper film has a thickness between about 10 nanometers and about 20 nanometers” of Claim 17. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).



However, Ishihara discloses active layers for electrochemical cell electrodes may include tin alloys (as suggested by Hirai) which include copper-tin ([0061] teaching the claimed “wherein the metal film is a copper film”). 

Therefore, it would have been obvious to a skilled artisan to use a known and conventional tin alloy as the tin alloy second active layer within modified Hirai’s electrode composite, including copper-tin as disclosed by Ishihara, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Modified Hirai discloses the overall electrode including both the first and second electrode active layers should be less than 20 microns (see for example Hirai [0054]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). Furthermore, the thickness of conductive elements in electrochemical cells is a known result effective variable in that increasing thickness results in increased conductivity whereas such increases also increase weight, cost, and overall size of the resulting electrochemical device. As such, a skilled artisan would find it obvious to optimize the thickness of both layers of the electrode assembly in order to achieve desired conductivity and cost/weight/size, requiring no more than routine experimentation to arrive at the claimed range, rendering obvious the claimed “wherein the copper film has a thickness between about 10 nanometers and about 20 nanometers”. The discovery of an optimum value of a known result effective variable, without producing any new or .

	 
Claims 18, 20, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Skotheim and Thielen as applied to claims 15 or 24 above, and further in view of  US 20090191460 by Fujiwara et al (hereinafter Fujiwara).

Regarding Claim 18, modified Hirai discloses the limitations of Claim 15 but fails to disclose the thickness of the current collector. 

However, Fujiwara discloses current collectors may conventionally be between 5-25 microns thick ([0087] teaching the claimed “wherein the current collector has a thickness between about 2 micrometers and about 8 micrometers”).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Therefore, a skilled artisan would appreciate as modified Hirai’s current collector must have a thickness, it would be obvious to employ any routine and conventional thickness of current collectors in the art, including the thickness expressed by Fujiwara, with a reasonable expectation of resulting in an operable device.  

Regarding Claim 20, modified Hirai discloses the limitations of Claim 15 but fails to disclose the current collector comprising PET and copper. 



A skilled artisan would be readily motivated to use any known, routine and conventional current collector in view of desired high electrical conductivity in the electrode structure set forth by modified Hirai, including those disclosed by Fujiwara, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Modified Hirai fails to disclose the specific method by which the copper is deposited. 

However, Skotheim discloses all layers within the multi-layer stack may be deposited via known deposition methods including, for example, sputtering (Skotheim [0025]-[0029]). Although not expressly reciting the deposition of the copper, a skilled artisan would readily appreciate known deposition methods, including for example sputtering, may be employed when executing the deposition process set forth by modified Hirai for any and all elements therein, rendering obvious the claimed “wherein the copper film is deposited via a physical vapor deposition process”.  The claimed subject matter simply applies a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2141 (III) Rationale D, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 26, modified Hirai discloses the limitations of Claim 24 but fails to disclose the thickness of the current collector. 

However, Fujiwara discloses current collectors may conventionally be between 5-25 microns thick ([0087] teaching the claimed “wherein the current collector has a thickness between about 2 micrometers and about 8 micrometers”).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Therefore, a skilled artisan would appreciate as modified Hirai’s current collector must have a thickness, it would be obvious to employ any routine and conventional thickness of current collectors in the art, including the thickness expressed by Fujiwara, with a reasonable expectation of resulting in an operable device.  

Regarding Claim 28, modified Hirai discloses the limitations of Claim 24 but fails to disclose the current collector comprising PET and copper. 

However, Fujiwara discloses conventional and routine current collectors may include copper foils disposed on PET or other conductive polymer substrates ([0087] teaching the claimed “wherein the current collector comprises: a polyethylene terephthalate (PET) polymer substrate; and a second copper film formed on the PET polymer substrate”). Such a configuration ensures high electric conductivity ([0087]). 

A skilled artisan would be readily motivated to use any known, routine and conventional current collector in view of desired high electrical conductivity in the electrode structure set forth by modified 

Modified Hirai fails to disclose the specific method by which the copper is deposited. 

However, Skotheim discloses all layers within the multi-layer stack may be deposited via known deposition methods including, for example, sputtering (Skotheim [0025]-[0029]). Although not expressly reciting the deposition of the copper, a skilled artisan would readily appreciate known deposition methods, including for example sputtering, may be employed when executing the deposition process set forth by modified Hirai for any and all elements therein, rendering obvious the claimed “wherein the copper film is deposited via a physical vapor deposition process”.  The claimed subject matter simply applies a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2141 (III) Rationale D, KSR v. Teleflex (Supreme Court 2007). 

Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Skotheim and Thielen as applied to claim 15 or 24 above, and further in view of US 20150318555 by Oku et al (hereinafter Oku). 

Regarding Claim 19, modified Hirai discloses the limitations of Claim 15 but fails to disclose a current collector of the specific structure set forth in Claim 19. 

However, Oku discloses a current collector for a secondary battery which may be a multi-layer stack (fig. 1) wherein a first layer (layer 1) include nickel ([0010] and [0023] teaching the claimed “wherein the current collector comprises: a first nickel or chromium containing film”), a second layer is 

	Oku’s current collector exhibits high capacity retention rates and battery durability (Abstract). Therefore, a skilled artisan would appreciate Oku’s current collector may be used as modified Hirai’s current collector, in an attempt to ensure high capacity retention and battery durability. 

Regarding Claim 27, modified Hirai discloses the limitations of Claim 24 but fails to disclose a current collector of the specific structure set forth in Claim 27. 

However, Oku discloses a current collector for a secondary battery which may be a multi-layer stack (fig. 1) wherein a first layer (layer 1) include nickel ([0010] and [0023] teaching the claimed “wherein the current collector comprises: a first nickel or chromium containing film”), a second layer is formed of copper (layer 2 [0014]) and may be between 50-200 nm thick ([0269] teaching the claimed “a copper film formed on the first nickel or chromium containing film and having a thickness between 

	Oku’s current collector exhibits high capacity retention rates and battery durability (Abstract). Therefore, a skilled artisan would appreciate Oku’s current collector may be used as modified Hirai’s current collector, in an attempt to ensure high capacity retention and battery durability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721